In an action to recover damages for medical malpractice and lack of informed consent, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Agate, J.), dated December 22, 2005, which granted the defendants’ respective motions pursuant to CPLR 510 and 511 to transfer the venue of the action from Queens County to Nassau County.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly determined that the defendants *808sufficiently established that they were residents of Nassau County rather than Queens County (see CPLR 503 [a], [d]), and that the alleged malpractice occurred in Nassau County. The plaintiffs failed to adequately rebut this showing in their opposition papers. Accordingly, the Supreme Court correctly granted the defendants’ respective motions to transfer the venue of the action to Nassau County (see CPLR 510 [1]; Magrone v Herzog, 304 AD2d 801 [2003]; Pasley v St. Agnes Hosp., 244 AD2d 469 [1997]). Crane, J.P., Santucci, Mastro and Lifson, JJ., concur.